Citation Nr: 1536297	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for osteoarthritis of the first metatarsal of the right foot, to include as secondary to service-connected right knee condition.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1978, March 1983 to June 1991, and February 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2013.  The RO issued a Statement of the Case (SOC) in December 2013 and the Veteran filed a substantive appeal, VA Form 9, in January 2014.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

During his March 2015 Board hearing, the Veteran stated that he was submitting, along with a waiver of RO consideration, information regarding his claimed disability.  Specifically, the Veteran and the undersigned discussed the Veteran's submission of a statement dated February 2015 from the Veteran's podiatrist, Dr. S.K., regarding his osteoarthritis of the first metatarsal of the right foot.  However, to date, none of the Veteran's VA or private treatment records dated since September 2013 have been associated with the claims file, to include VBMS and Virtual VA.  As a result, a remand is required in order to request, obtain, and associate these and any other relevant VA treatment records with the file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his osteoarthritis of the first metatarsal of the right foot, to include the February 2015 podiatry records from Dr. S.K. that the Veteran referenced during his March 2015 hearing.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

Regardless of the Veteran's response, the RO/AMC should obtain and associate with the record any VA treatment records dated from September 2013.  All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested above has been completed, again review the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




